Citation Nr: 1328549	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected partial amputation of the left great toe, due to 
posttraumatic amputation and fracture.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 


FINDING OF FACT

Since March 31, 2008, the Veteran's left great toe 
disability has been manifested by constant pain, fused or 
"frozen" joint, partial amputation without metatarsal 
involvement, metatarsalgia, and degenerative joint 
disease/arthritis of the left great toe joint. 


CONCLUSION OF LAW

The criteria of a rating in excess of 10 percent for 
service-connected partial amputation of the left great toe, 
due to posttraumatic amputation and fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Codes 5010-5171 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO's pre-adjudication letter sent to the Veteran in July 
2008 advised him of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The 2008 letter also provided the Veteran with 
notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the 
type of evidence necessary to establish an effective date.  
See Dingess/Hartman, 19 Vet. App. at 486.  Thereafter, the 
claim was readjudicated several times, most recently in a 
March 2013 supplemental statement of the case.  Accordingly, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Records associated 
with his grant of Social Security Administration disability 
benefits have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.  The RO 
provided the Veteran appropriate VA examinations in 2008, 
2009, 2010, 2012, and 2013.  The aggregate of information 
amongst these examinations are adequate because they are 
based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of 
the claims folder and appropriate diagnostic tests, to 
include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486.

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations 
of a particular disorder with the requirements contained in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2012).  The percentage ratings contained 
in the Rating Schedule represent, as far as can practically 
be determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2012).  

The Veteran's left great toe is currently rated 10 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5171.  In the selection of diagnostic code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010, is the 
service-connected disorder, and amputation of the great toe, 
under Diagnostic Code 5171, is a residual condition. 

Diagnostic Code 5010 states that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003, which in turn, states that the severity of 
degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2012).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

A 10 percent rating is warranted for amputation of the great 
toe not involving removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  A 30 percent rating, the 
maximum rating under this diagnostic code, is awarded when 
the amputation of the great toe involves removal of the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5171. 

The Veteran claims he is entitled to a rating in excess of 
10 percent for his service-connected left great toe because 
the functional impairment of his entire foot is severely 
impacted due to his toe disability.  He indicates being in 
constant pain, walking with a cane due to imbalance, and 
overall foot weakness restricting his ability to walk or 
stand for prolonged periods.  Medical records indicate 
multiple surgeries of the left great toe to include partial 
amputation and joint fusion.

Here, in addition to a 10 percent disability rating for the 
Veteran's left great toe disorder under Diagnostic Codes 
5010-5171, additional ratings for his left lower extremity 
have been awarded.  Effective January 13, 2010, a 10 percent 
rating was granted for degenerative joint disease of the 
left ankle, associated with the Veteran's service-connected 
partial amputation of the left great toe.  The rating was 
subsequently increased to 20 percent, effective March 27, 
2012.  A separate 10 percent rating for a scar on the 
Veteran's service-connected great left toe was granted, 
effective March 14, 2012.  

Finally, regulations provides that "[t]he combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed."  38 C.F.R. § 4.68 (2012).  Thus, this 
regulation limits the evaluation in a particular extremity 
to the theoretical percent available for amputation of that 
extremity.  Specifically, a maximum 40 percent rating is 
warranted for amputation of the lower leg.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5165 (2012).

Prior to March 27, 2012

Prior to January 12, 2010, the Veteran's left toe was rated 
at 10 percent solely for residuals of his great toe 
amputation.  From January 13, 2010 to March 13, 2012, the 
Veteran's combined left lower extremity rating was 20 
percent, for the left toe amputation and degenerative joint 
disease of the left ankle.  See 38 C.F.R. § 4.25 (2012).  
From March 14, 2012 to March 26, 2012, the Veteran's 
combined left lower extremity rating was 30 percent, to 
include the toe amputation, toe scar, and degenerative joint 
disease of the left ankle.  38 C.F.R. § 4.25.  

Prior to March 27, 2012, the medical evidence does not 
support an increased rating because at all times as the 
Veteran's left toe amputation is described as without 
metatarsal involvement.  Thus, the increased rating criteria 
under Diagnostic Code 5171 are not met.  Diagnostic Code 
5010 does not provide for a rating greater than 10 percent 
for degenerative joint disease of one minor joint.  Cf. 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5171.

Specifically, during the appellate time frame, VA and 
private medical records indicate ongoing treatment.  Private 
treatment records note chronic arthritis of the foot, 
constant pain, and weakness.  The Veteran received ongoing 
private podiatry treatment, to include injections and 
prescribed compression stockings.  VA outpatient treatment 
records similarly note arthritis of the great left toe and 
chronic pain.  The Veteran was noted to ambulate with a cane 
at all times.

In an August 2008 VA examination, the VA examiner noted the 
Veteran's history of a fractured big toe and subsequent 
fusion.  At that time, the Veteran complained of pain all 
the time, an inability to walk more than a quarter block, 
wearing sandals all the time, and wearing shoes of different 
sizes.  On examination, the examiner noted complete fusion 
of the left great toe, no range of motion, the toe swollen 
to twice the normal size, tender to touch, and "frozen" to 0 
degrees.  The Veteran was diagnosed with a fracture of the 
toe with complete fusion.

In March 2009, a VA physician noted edema at the base of the 
Veteran's left great toe with tenderness to palpation.  At 
that time, the Veteran exhibited full (5/5) strength of the 
lower extremity with normal gait and reflexes.

VA examinations conducted in March 2010 and June 2010, 
indicated similar results.  Both examiners noted fusion of 
the left great toe with weakness, lack of endurance, and 
complaints of chronic pain.  The Veteran was diagnosed with 
traumatic arthritis with a history of two to five surgeries.  
The March 2010 VA examiner found no evidence of the 
amputation on examination, but opined the Veteran's overall 
left foot condition was due to his service-connected left 
great toe disability.

The Veteran also underwent a VA examination in March 2012.  
The examiner noted the amputation of the fractured fragment 
of the left great toe without removal of metatarsal head.  
From the examiner's review of the records, it was noted the 
Veteran had ongoing complaints since 2007 of exertional pain 
to the entire left foot, which increased with prolonged 
standing.  The examiner also noted the Veteran's constant 
use of a cane to ambulate.  On x-ray, the Veteran was 
diagnosed with mild hallux deformity, with narrowing of the 
first interphalangeal joint, and other diagnoses of the 
other left foot toes.  The examiner noted the Veteran's 
constant pain requiring narcotics, poor balance, and limited 
ability to stand due to pain.

Most recently, the Veteran was afforded a VA examination in 
January 2013.  On examination, the examiner found evidence 
of metatarsalgia of the left great toe as well as foot 
weakness, poor left foot muscle power, and arthritis.  There 
was no evidence of hammertoes, hallux valgus, hallux 
rigidus, or malunion or nonunion of the tarsal or metatarsal 
bones.  The examiner found the Veteran unable to walk or 
stand for any lengthy period of time due to imbalance, but 
found his left toe disability did not amount to a complete 
loss of foot.  That is, the examiner found the Veteran's 
overall left foot functioning was not so diminished that 
amputation with prosthesis would equally serve the Veteran.  

In light of the consistent findings in the medical records, 
the Board concludes the Veteran's left great toe amputation 
clearly did not involve the metatarsal head and, therefore, 
a greater rating under Diagnostic Code 5171 is not 
warranted.  

The Board considered the applicability of alternative 
diagnostic codes.  Residuals of foot injuries, for example, 
are rated under Diagnostic Code 5284, for other foot 
injuries.  A moderate disability is rated as 10 percent 
disabling whereas a moderately severe disability is rated 20 
percent disabling, and a severe disability is rated 30 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2012).  Complete loss of foot is rated 40 percent 
under Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2012).  There are also other diagnostic Codes 
relating to the toes/foot, such as Diagnostic Code 5276 
(flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic 
Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia), 
Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 
(hallux rigidus), Diagnostic Code 5282 (hammer toes), and 
Diagnostic Code 5283 (malunion or nonunion of the tarsal or 
metatarsal bones).  38 C.F.R. § 4.71a.  These Diagnostic 
Codes are not applicable here because the medical evidence 
does not support these conditions.  Although there is 
evidence of weakness, and metatarsalgia, Diagnostic Codes 
5277 and 5279 do not provide for a rating greater than 10 
percent.  Id.  The Board considered whether the Veteran 
could be awarded separate ratings for the amputation, foot 
impairment, weakness, and metatarsalgia of the entire foot.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the disabilities is 
duplicative or overlapping with the symptomatology of the 
other disability.  See 38 C.F.R. § 4.14 (2012); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Here, although the 
Veteran has manifestations affecting the overall function of 
his foot, the Veteran is already in receipt of other 
separate left lower extremity ratings, namely a rating for 
his left ankle disability and a rating for a left toe scar.  
Thus, the Board finds application of Diagnostic Code 5284 
(for other foot injuries) or assignment of additional 
separate ratings under Diagnostic Code 5284, Diagnostic Code 
5277, or Diagnostic Code 5279 for the Veteran's great toe 
disability would constitute impermissible pyramiding.  Id.

Prior to March 27, 2012, the Board finds a rating in excess 
of 10 percent for the Veteran's service-connected left great 
toe is not warranted by the evidence.  The Veteran's great 
toe amputation does not involve the metatarsal head and, 
therefore, a schedular rating in excess of 10 percent under 
Diagnostic Code 5171 is not warranted.  A separate rating in 
excess of 10 percent under any other arguable applicable 
diagnostic code is similarly not warranted because it would 
constitute impermissible pyramiding of disabilities already 
separately compensated.  See 38 C.F.R. § 4.14; Esteban, 6 
Vet. App. at 261-62.  For these reasons, a rating in excess 
of 10 percent for the Veteran's service-connected partial 
amputation of the left great toe, due to posttraumatic 
amputation and fracture prior to March 27, 2012 is not 
warranted.


The Board also considered whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  Here, the record does not 
establish that the rating criteria are inadequate for rating 
the Veteran's service-connected partial amputation of the 
left great toe disorder.  The competent medical evidence of 
record shows that his left toe disability is primarily 
manifested by chronic pain, foot weakness, imbalance, and a 
fused (or "frozen") joint.  The applicable diagnostic codes 
used to rate the Veteran's disability provide for ratings 
based on limitation of motion and overall functional 
impairment.  See, e.g., 38 C.F.R. §4.71a, Diagnostic Codes 
5010-5171.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the Rating Schedule.  The effects 
of the Veteran's disability have been fully considered and 
are contemplated in the Rating Schedule; hence, referral for 
an extraschedular rating is not warranted prior to March 27, 
2012.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating in excess of 10 percent for the Veteran's service-
connected partial amputation of the left great toe, due to 
posttraumatic amputation and fracture prior to March 27, 
2012, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

From March 27, 2012

Effective March 27, 2012, the Veteran's combined left lower 
extremity rating was 40 percent.  See 38 C.F.R. § 4.25.  As 
noted above, 38 C.F.R. § 4.68 "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68.  Thus, this regulation limits 
the evaluation in a particular extremity to the theoretical 
percent available for amputation of that extremity.  
Specifically, Diagnostic Code 5165 provides a maximum 40 
percent combined rating for amputation of the lower leg.  In 
this case, the currently assigned 40 percent combined 
disability rating is the highest available under the 
provisions of 38 C.F.R. § 4.68.  While the Board has 
considered other potentially relevant diagnostic codes, 
separate compensable evaluation are not available since the 
combined rating for a disability of the lower leg shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed - in this case 40 percent.  
38 C.F.R. § 4.68.  Accordingly, a rating in excess of 10 
percent for the left great toe disorder, under the 
provisions of Diagnostic Codes 5010-5171, is barred as a 
matter of law.  

Thus, were amputation of the Veteran's left lower leg to be 
performed, a 40 percent rating would be assigned.  As a 40 
percent combined disability rating is already in effect for 
the left great toe, left great toe scar, and degenerative 
joint disease of the left ankle, a higher schedular 
evaluation may not be assigned for any additional 
disability.  On that basis, the Board finds that an 
increased schedular evaluation is not warranted and that the 
10 percent evaluation for the Veteran's left great toe is 
appropriate. 


ORDER

A rating in excess of 10 percent for service-connected 
partial amputation of the left great toe, due to 
posttraumatic amputation and fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


